Appeal from orders of February 11, 1959, and February 27, 1959, the decision filed March 31, 1959, and the final order of May 5, 1959, dismissed, with $10 costs, unless the appellant settles the original case on appeal before the Trial Justice and files a proper record on appeal and appellant’s points with this court on or before March 1, 1960, with a new notice of argument and note of issue for the April 1960 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with this condition the petitioner-respondent may submit an order for signature dismissing the appeal, without notice to the appellant. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.